DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is rendered indefinite because of the term “type” in line 1 of the claim.  The addition of the word “type” to an otherwise definite expression [fiber] extends the scope of the expression so as to render it indefinite.

4.	Claims 1-8 and 10-20 are allowed.  Applicant claims a binder composition as recited in claim 1.  Additionally, Applicant claims a textile structure as recited in claim 8.  Also, Applicant claims a composite material.  
	The closest prior art, Ketzer et al., U.S. Pre Grant Publication 2010/0221973, teaches a formaldehyde-free binder composition include a B-stage binder and a foaming agent [0052 and 0057-0058] wherein the foaming agent can include ammonium stearate or succinic acid esters.  Ketzer also discloses that the binder is optionally hardened with the addition of a catalyst [0054].  Reference claims of Ketzer teaches a textile comprising a textile fabric comprising fibers and the B-staged binder.  Also, the reference claims of Ketzer teachers a composite material comprising a textile structure and a carrier material wherein the textile structure comprises a textile fabric comprising fibers and the B-staged binder. The reference claims of Ketzer also teaches that the carrier is selected from the group consisting of wood materials, paper, cork, cardboard, mineral plates and honeycombs.   Ketzer fails to teach or suggest that the binder composition includes a thermoplastic emulsion.
	Gleich et al. U.S. Patent Number 10,954,421, wherein the present application is a continuation application, recites a binder composition comprising a B-stage binder, wherein the B-stage binder comprises a thermoset binder selected from the group consisting of furfuryl alcohol formaldehyde, phenol formaldehyde, melamine formaldehyde and urea formaldehyde; a foaming agent and 0.1 wt% to 35 wt% thermoplastic emulsion wherein the thermoplastic emulsion comprises thermoplastic polyethylene or thermoplastic polypropylene.  Also, Gleich recites that the composition further includes 0.25 wt% to 10 wt% of a hardening catalyst.  Gleich fails to recite or suggest that the binder composition comprises a formaldehyde-free thermoset binder.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786